             Case 4:01-cv-01351-JST Document 3678 Filed 09/22/21 Page 1 of 1




 1   ANNE M. GIESE, Chief Counsel (SBN 143934)
     THERESA C. WITHERSPOON, Assistant Chief Counsel (SBN 227055)
 2   SERVICE EMPLOYEES INTERNATIONAL UNION, Local 1000
     1808 14th Street
 3   Sacramento, CA 95811
     Telephone: (916) 554-1279
 4   Facsimile: (916) 554-1292
     agiese@seiu1000.org
 5
     Attorneys for Amicus Curiae,
 6   SERVICE EMPLOYEES INTERNATIONAL
     UNION, Local 1000
 7

 8                               UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA
10
                                                     )   CASE NO. 01-cv-01351-JST
11   MARCIANO PLATA, et al.,                         )
                                                     )   [PROPOSED] ORDER
12                       Plaintiffs,                 )
                                                     )
13   v.                                              )   Hearing Date:   September 24, 2021
                                                     )   Time:           9:30 a.m.
14   GAVIN NEWSOM, et al.,                           )   Judge:          Hon. Jon S. Tigar
                                                     )   Courtroom:      6
15                     Defendants.                   )
                                                     )
16                                                   )
                                                     )
17

18          This matter having come before the Court by motion of proposed amicus curiae Service
19   Employees International Union, Local 1000, seeking leave to file a brief amicus curiae in the
20   above-captioned matter, and the Court having reviewed the file and pleadings herein, and being
21   otherwise fully advised in the matter, hereby finds good cause to allow amicus participation.
22   IT IS HEREBY ORDERED:
23          The Motion for Leave to File an Amicus Curiae Brief is GRANTED.
24

25   This 22nd day of September, 2021.
26

27
                                                           ______________________________
28
                                                           The Honorable Jon S. Tigar
                                                      1
                [PROPOSED] ORDER GRANTING MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
                    MARCIANO PLATA, et al. v. GAVIN NEWSOM, et al. - CASE NO. 01-cv-01351-JST
